


Exhibit (10)S

 

EXECUTION COPY

 

AMENDMENT NO. 3, dated as of January 26, 2012 (this “Amendment”), by and among
TARGET RECEIVABLES LLC (formerly known as TARGET RECEIVABLES CORPORATION), a
Minnesota limited liability company, as Transferor (the “Transferor”), TARGET
NATIONAL BANK (formerly known as RETAILERS NATIONAL BANK), a national banking
association, as Servicer (the “Servicer”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (formerly known as WELLS FARGO BANK MINNESOTA, NATIONAL
ASSOCIATION), a national banking association, as Trustee (the “Trustee”), to the
AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT, dated as of April 28,
2000, as amended by Amendment No. 1 thereto, dated as of August 22, 2001, and
Amendment No. 2 thereto, dated as of January 31, 2011 (the “Pooling and
Servicing Agreement”), by and among the Transferor, the Servicer and the
Trustee.

 

W I T N E S S E T H:

 

WHEREAS, the parties to this Amendment have heretofore executed and delivered
Amendment No. 1 to the Pooling and Servicing Agreement, dated as of August 22,
2001, and Amendment No. 2 thereto, dated as of January 31, 2011;

 

WHEREAS, pursuant to Section 13.1 of the Pooling and Servicing Agreement, the
Transferor, the Servicer and the Trustee desire to amend subsection 2.7(f)(x)
thereof to permit Affiliates of the Transferor to transfer an interest in any
Note to the Transferor or Affiliates of the Transferor and desire to amend
Section 12.1 thereof to allow the Trust to be terminated on the date on which
the Invested Amount and Enhancement Invested Amount for each Series is zero;

 

WHEREAS, Section 13.1(b) of the Pooling and Servicing Agreement provides that
the Pooling and Servicing Agreement may be amended from time to time, under the
circumstances set forth therein, with the consent of the Holders of Investor
Certificates evidencing not less than 66-2/3% of the aggregate unpaid principal
amount of the Investor Certificates of all adversely affected Series, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Pooling and Servicing Agreement;

 

WHEREAS, pursuant to Section 13.2(d)(i) of the Pooling and Servicing Agreement,
an Opinion of Counsel shall have been delivered to the Trustee in connection
with the Amendment; and

 

WHEREAS, the conditions precedent to the execution of this Amendment have been
complied with.

 

NOW, THEREFORE, the parties hereto hereby are executing and delivering this
Amendment in order to amend the Pooling and Servicing Agreement in the manner
set forth below.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Pooling and Servicing Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Section 1.1                                    Subsection 2.7(f)(x) of the
Pooling and Servicing Agreement is hereby deleted in its entirety and replaced
with the following:

 

(x)                                 Ensure that no Affiliate of the Transferor
shall advance funds to the Transferor, other than capital contributions from TCC
Corporation SARL, a société à responsabilité limitée existing and organized
under the laws of the Grand Duchy of Luxembourg, (“TCC Corporation SARL”) made
to enable the Transferor to pay the purchase price of Receivables, pursuant to
the Memorandum of Understanding, dated as of January 31, 2011 by and between TCC
Corporation SARL as parent, the Transferor as subsidiary and TCC, or as is
otherwise provided in the Receivables Purchase Agreement, and no Affiliate of
the Transferor will otherwise supply funds to, or guaranty debts of, the
Transferor; provided, however, that nothing in this Section 2.7 shall prevent an
Affiliate of the Transferor from transferring an interest in any note to the
Transferor, including a transfer that is a capital contribution, or from making
a capital contribution to the Transferor in connection with the purchase and
cancellation of a Certificate or any related note as contemplated hereunder or
pursuant to any Supplement or any related indenture; provided, further, that the
Transferor may issue a subordinated note and otherwise be indebted to TCC in
connection with the payment of the purchase price for Receivables as provided in
the Receivables Purchase Agreement.

 

Section 1.2                                    Section 12.1 of the Pooling and
Servicing Agreement is hereby deleted in its entirety and replaced with the
following:

 

Section 12.1                             Termination of Trust.  The Trust and
the respective obligations and responsibilities of the Transferor, the Servicer
and the Trustee created hereby (other than the obligation of the Trustee to make
payments to Investor Certificateholders as hereinafter set forth) shall
terminate, except with respect to the duties described in Sections 7.4, 8.4, 9.2
and 12.2(b), upon the earlier of (i) September 30, 2095 and (ii) the date on
which the Invested Amount and Enhancement Invested Amount for each Series is
zero (provided that the Transferor has delivered a written notice to the Trustee
electing to terminate the Trust).

 

ARTICLE II

 

Section 2.1                                    Counterparts. This Amendment may
be executed in two or more counterparts (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

Section 2.2                                    Effect of Headings and Table of
Contents.  The Article and Section headings herein are for convenience only and
shall not affect the construction hereof.

 

2

--------------------------------------------------------------------------------


 

Section 2.3                                    Separability.  In case any
provision in this Amendment shall be invalid, illegal or unenforceable, the
validity, legality, and enforceability of the remaining provisions shall not be
affected or impaired thereby.

 

Section 2.4                                   Governing Law. THIS AMENDMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

Section 2.5                                    Effective Date.  This Amendment
shall become effective as of the day and year first above written (the
“Effective Date”).

 

Section 2.6                                    No Other Series.  The Transferor
hereby represents and warrants that, as of the date hereof, there are no
outstanding Certificates of any series or class and no related notes held by any
person other than the Transferor, the Servicer or any Affiliate thereof other
than (a) the Certificates issued pursuant to the Amended and Restated Series
2006-1 Supplement to the Pooling and Servicing Agreement, dated as of April 25,
2007, as amended by Amendment No. 1 thereto, dated as of January 31, 2011 and
(b) the collateral certificate issued pursuant to the Series 2008-1 Supplement,
dated as of May 19, 2008, as amended by Amendment No. 1 thereto, dated as of
January 31, 2011, to the Pooling and Servicing Agreement, which is held by the
Target Credit Card Owner Trust 2008-1 (the “Owner Trust”) and notes issued
pursuant to the Indenture, dated as of May 19, 2008, by and between the Owner
Trust and Wells Fargo Bank, National Association, as amended by Amendment No. 1
thereto, dated as of January 26, 2012.

 

Section 2.7                                    Solvency.  The Transferor hereby
represents and warrants that it is solvent as of the date hereof.

 

Section 2.8                                    Binding Effect; Ratification. 
(a) On and after the Effective Date, (i) this Amendment shall be a part of the
Pooling and Servicing Agreement and (ii) each reference in the Pooling and
Servicing Agreement to “this Agreement”, “the Pooling and Servicing Agreement”,
“hereof”, “hereunder” or words of like import, and each reference in any other
transaction document to the Pooling and Servicing Agreement, shall mean and be a
reference to the Pooling and Servicing Agreement as amended hereby.

 

(b) Except as expressly modified or amended in this Amendment, all of the terms,
covenants, provisions, agreements and conditions of the Pooling and Servicing
Agreement are hereby ratified and confirmed in every respect and shall remain
unmodified and unchanged and shall continue in full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

TARGET RECEIVABLES LLC (formerly known as TARGET RECEIVABLES CORPORATION),

 

 

 

as Transferor

 

 

 

 

 

 

 

By:

/s/ Sara J. Ross

 

 

Name:

Sara J. Ross

 

 

Title:

Vice President & Assistant Treasurer

 

 

 

 

 

 

 

TARGET NATIONAL BANK (formerly known as RETAILERS NATIONAL BANK),

 

 

as Servicer

 

 

 

 

 

 

 

By:

/s/ Sara J. Ross

 

 

Name:

Sara J. Ross

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (formerly known as WELLS FARGO BANK
MINNESOTA, NATIONAL ASSOCIATION),

 

 

as Trustee

 

 

 

 

 

 

 

By:

/s/ Kristen L. Puttin

 

 

Name:

Kristen L. Puttin

 

 

Title:

Vice President

 

 

 

 

Amendment No. 3

to the Amended and Restated Pooling and Servicing Agreement

 

--------------------------------------------------------------------------------


 

Consented and acknowledged by:

 

 

 

 

 

JPMN II INC.

 

 

 

 

 

 

 

 

By

/s/ David A. Penkrot

 

 

 

Name:

David A. Penkrot

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

CHASE BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By

/s/ Keith Schuck

 

 

 

Name:

Keith Schuck

 

 

 

Title:

President

 

 

 

Amendment No. 3

to the Amended and Restated Pooling and Servicing Agreement

 

--------------------------------------------------------------------------------
